DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2022 has been considered by the examiner.
Response to Arguments

Applicant's arguments filed 9/08/2022 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record Zhang fails to disclose wherein the variable-refractive-index layer comprises: at least one optical transmission structure between the first conductive layer and the second conductive layer, the optical transmission structure comprises a core and a cladding  attached to an outer surface of the core, and the core has a refractive index greater than a refractive index of the cladding; and at least one of the refractive index of the core or the refractive index of the cladding varies in response to the change of the voltage applied between the first conductive layer and the second conductive layer. The examiner respectfully disagrees since Xhang teaches wherein the variable-refractive-index layer (106+109 +105) comprises: at least one optical transmission structure between the first conductive layer (1042) and the second conductive layer (1041), the optical transmission structure (109) comprises a core1 (106) and a cladding2 (105) attached to an outer surface of the core, and the core has a refractive index greater than a refractive index of the cladding; and at least one of the refractive index of the core or the refractive index of the cladding varies in response to the change of the voltage applied between the first conductive layer and the second conductive layer (¶0033).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s)1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US Patent Publication Number 2018/0299715 A1).
Zhang teaches, as claimed in claim 1, a panel comprising: a first conductive layer  (1041) that is transparent; a second conductive layer (1042) that is transparent (¶ 0045); and a variable-refractive-index layer (106) between the first conductive layer and the second conductive layer, wherein a refractive index of the variable-refractive-index layer varies in response to a change of a voltage applied between the first conductive layer and the second conductive layer (¶0048), wherein the variable-refractive-index layer (106+109 +105) comprises: at least one optical transmission structure between the first conductive layer (1042) and the second conductive layer (1041), the optical transmission structure (109) comprises a core3 (106) and a cladding4 (105) attached to an outer surface of the core, and the core has a refractive index greater than a refractive index of the cladding; and at least one of the refractive index of the core or the refractive index of the cladding varies in response to the change of the voltage applied between the first conductive layer and the second conductive layer (¶0033),  at least one of the refractive index of the core or the refractive index of the cladding varies in response to the change of the voltage applied between the first conductive layer and the second conductive layer (¶0033) .


9.	Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Xu (US Patent Publication 2018/0188576 A1).
Xu teaches as claimed in claim 14, a  method, comprising: determining, (fig1 and 2) by a terminal comprising a display component, a present display mode of the terminal; in response to the present display mode being a first display mode (“ECB mode”), applying, by the terminal, a first voltage between a first conductive (130) layer and a second conductive layer (134) in the display component of the terminal, to enable a variable-refractive-index layer (133) between
the first conductive layer and the second conductive layer to have a first refractive index; and wherein the display component has a first view angle when the variable-refractive- index layer has the first refractive index (¶ 0041, teaches wherein the variable-refractive-index layer (106+109 +105) comprises: at least one optical transmission structure between the first conductive layer (1042) and the second conductive layer (1041), the optical transmission structure (109) comprises a core5 (106) and a cladding6 (105) attached to an outer surface of the core, and the core has a refractive index greater than a refractive index of the cladding; and at least one of the refractive index of the core or the refractive index of the cladding varies in response to the change of the voltage applied between the first conductive layer and the second conductive layer (¶0033), at least one of the refractive index of the core or the refractive index of the cladding varies in response to the change of the voltage applied between the first conductive layer and the second conductive layer (¶0033).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent Publication Number 2018/0299715 A1) in view of Savas (US Patent Publication Number 2016/0111684  A).
Zhang fails to teach, as claimed in claim 3, further comprising: a transformer capable of outputting different voltages, wherein the transformer is connected respectively to the first conductive layer and the second conductive layer. In a related art Savas teaches an optical device comprising a: a transformer capable of outputting different voltages, wherein the transformer is connected respectively to the first conductive layer and the second conductive layer (¶ 0160).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the transformer, as taught by Savas, for the purpose of providing multiple elongated linear showerhead electrodes may be powered by one such power supply (¶ 0160).
Zhang  fails to teach, as claimed in claim  4, wherein the transformer comprises a primary coil and a plurality of secondary coils; and wherein the panel further comprises a shift switch for controlling a subset of the plurality of the secondary coils to be coupled with the primary coil through adjusting a switch state, and  each subset of the plurality of the secondary coils, when being coupled with the primary coil, causes a respective voltage applied between the first conductive layer and the second conductive layer by the transformer. In a related art, Savas teaches wherein the transformer comprises a primary coil and a plurality of secondary coils (¶ 0160).; and wherein the panel further comprises a shift switch for controlling a subset of the plurality of the secondary coils to be coupled with the primary coil through adjusting a switch state, and  each subset of the plurality of the secondary coils7, when being coupled with the primary coil, causes a respective voltage applied between the first conductive layer and the second conductive layer by the transformer (¶ 0160).
	It would have been obvious to one of the ordrinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the transformer, as taught by Savas, for the purpose of providing multiple elongated linear showerhead electrodes may be powered by one such power supply (¶ 0160).

12.	Claims 5-7, 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent Publication Number 2018/0299715 A1) in view of Chen (US Patent Publication Number 2020/0050032 A1).
Zhang fails to teach, as claimed in claim 5,  wherein a transparent protective layer is disposed on an outer surface of the cladding. In a related art, Chen teaches wherein a transparent protective layer (5) is disposed on an outer surface of the cladding (1).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the transparent protective layer, as taught by Chen, for the purpose of providing attaching a privacy filter on the display of the terminal to protect privacy (¶ 0037).
Zhang fails to teach, as claimed in claim 6, wherein the panel is located on an outer surface of the display screen, and the display component has a view angle varying with a refractive index of the variable- refractive-index layer of the panel.  In a related art, Chen teaches wherein the panel (1, 2 and 10)  is located on an outer surface of the display screen (4), and the display component (3) has a view angle varying with a refractive index of the variable- refractive-index layer of the panel (¶0039).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the transparent protective layer, as taught by Chen, for the purpose of providing attaching a privacy filter on the display of the terminal to protect privacy (¶ 0037).
Zhang fails to teach, as claimed in claim 7, further comprising a transparent protective glass, wherein the panel is located between further comprising a transparent protective glass, wherein the panel is located between the display screen and the transparent protective glass the display screen and the transparent protective glass. a related art, Chen teaches further comprising a transparent protective glass (5), wherein the panel is located between further comprising a transparent protective glass (5), wherein the panel  (1,2 and 10)is located between the display screen (4)  and the transparent protective glass8 (5). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the transparent protective layer, as taught by Chen, for the purpose of providing attaching a privacy filter on the display of the terminal to protect privacy (¶ 0037).
Zhang fails to teach, as claimed in claim 12, and a processor, connected with the display component and configured to control the voltage applied between the first and second conductive layers of the panel in the display component. In a related art, Chen teaches processor, connected with the display component and configured to control the voltage applied between the first and second conductive layers of the panel in the display component 9(¶0084 and 0085).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the transparent protective layer, as taught by Chen, for the purpose of providing attaching a privacy filter on the display of the terminal to protect privacy (¶ 0037).
Zhang fails to teach, as claimed in claim 13, wherein the panel is located between further comprising a transparent protective glass, wherein the panel is located between the display screen and the transparent protective glass the display screen and the transparent protective glass. a related art, Chen teaches further comprising a transparent protective glass (5), wherein the panel is located between further comprising a transparent protective glass (5), wherein the panel (1,2 and 10) is located between the display screen (4) and the transparent protective glass (5). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the transparent protective layer, as taught by Chen, for the purpose of providing attaching a privacy filter on the display of the terminal to protect privacy (¶ 0037).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Patent Publication 2018/0188576 A1) in view of Zhang (US Patent Publication Number 2018/0299715 A1) 
Xu fail to teach as claimed in claim 15, further comprising: in response to the present display mode being a second display mode, applying a second voltage between the first conductive layer and the second conductive layer in the display component, to enable the variable-refractive-index layer between the first conductive layer and the second conductive layer to have a second refractive index, wherein the display component has a second view angle with the variable-refractive-index layer having the second refractive index. In a related art Zhang teaches in response to the present display mode being a second display mode, applying a second voltage (V2) between the first conductive layer and the second conductive layer in the display component, to enable the variable-refractive-index layer (106) between the first conductive layer  (1041) and the second conductive layer (1042) to have a second refractive index, wherein the display component has a second view angle with the variable-refractive-index layer having the second refractive index. (¶0048 & 0056).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Xu, with the transparent protective layer, as taught by Chen, for the purpose of providing attaching a privacy filter on the display of the terminal to protect privacy (¶ 0037).

	Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Xu (US Patent Publication 2018/0188576 a1) in view of Zhang (US Patent Publication Number 2018/0299715 A1) and in further view of Savas (US Patent Publication Number 2016/0111684  A).
Xu and Zhang fail to teach, as claimed in claim 16, wherein the terminal further comprises a transformer, and the method further comprises: controlling an output voltage of the transformer according to the present display mode, wherein the output voltage of the transformer is applied between the first conductive layer and the second conductive layer. In a related art, Savas teaches wherein the terminal further comprises a transformer, and the method further comprises: controlling an output voltage of the transformer according to the present display mode, wherein the output voltage of the transformer is applied between the first conductive layer and the second conductive layer (¶ 0160).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Xu and  Zhang, with the transformer, as taught by Savas, for the purpose of providing multiple elongated linear showerhead electrodes may be powered by one such power supply (¶ 0160).
Zhang fails to teach, as claimed in claim 17, wherein controlling the output voltage of the transformer according to the present display mode comprises: controlling, according to the present display mode, a subset of a plurality of secondary coils in the transformer to be coupled with the primary coil, through adjusting a switch state of a shift switch, wherein each subset of the plurality of the secondary coils, when being coupled with the primary coil, causes a respective voltage applied between the first conductive layer and the second conductive layer by the transformer. In a related art, Savas teaches wherein controlling the output voltage of the transformer according to the present display mode comprises: controlling, according to the present display mode, a subset of a plurality of secondary coils in the transformer to be coupled with the primary coil, through adjusting a switch state of a shift switch, wherein each subset of the plurality of the secondary coils (¶ 0160).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the transformer, as taught by Savas, for the purpose of providing multiple elongated linear showerhead electrodes may be powered by one such power supply (¶ 0160),when being coupled with the primary coil, causes a respective voltage applied between the first conductive layer and the second conductive layer by the transformer. (¶ 0160).

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Patent Publication 2018/0188576 a1) in view of Aye (US Patent Number 6,169,594 A1).
Xu teaches as claimed in claim 18, a method, comprising: determining, (fig1 and 2) by a terminal comprising a display component, a present display mode of the terminal; in response to the present display mode being a first display mode (“ECB mode”), applying, by the terminal, a first voltage between a first conductive (130) layer and a second conductive layer (134) in the display component of the terminal, to enable a variable-refractive-index layer (133) between
the first conductive layer and the second conductive layer to have a first refractive index; and wherein the variable-refractive-index layer  comprises: at least one optical transmission structure between the first conductive layer (1042) and the second conductive layer (1041), the optical transmission structure comprises a core  (1331) and a cladding  (1332) attached to an outer surface of the core, and the core has a refractive index greater than a refractive index of the cladding; and at least one of the refractive index of the core or the refractive index of the cladding varies in response to the change of the voltage applied between the first conductive layer and the second conductive layer (¶0058), at least one of the refractive index of the core or the refractive index of the cladding varies in response to the change of the voltage applied between the first conductive layer and the second conductive layer (¶0058).Xu fails to teach a terminal, comprising a display component, a non-transitory computer-readable memory, one or more processors and a computer program stored in the non-transitory computer-readable memory for running,  In a related art,  Aye teaches a terminal, comprising a display component, a non-transitory computer-readable memory, one or more processors and a computer program stored in the non-transitory computer-readable memory for running wherein the computer program, when executed by the one or more processors, causes the terminal to performing acts applying, by the terminal, a first voltage between a first conductive (102) layer and a second conductive layer (104) the display component of the terminal (Col 13, lines 4-8), to enable a variable-refractive-index layer (48) between the first conductive layer and the second conductive layer to have a first refractive index (Col 13, lines 11-12),
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Zhang, with the computer program, as taught by Aye, for the purpose of providing a lookup table or a function, such as an equation, that correlates a plurality of refractive indexes of prism  with the voltage needed to produce the desired refractive index. (¶ 0160).

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Patent Publication 2018/0188576 a1) in view of Aye (US Patent Number 6,169,594 A1) and in further view of Zhang (US Patent Publication Number 2018/0299715 A1)
Xu  and Aye fail to teach as claimed in claim 19, further comprising: in response to the present display mode being a second display mode, applying a second voltage between the first conductive layer and the second conductive layer in the display component, to enable the variable-refractive-index layer between the first conductive layer and the second conductive layer to have a second refractive index, wherein the display component has a second view angle with the variable-refractive-index layer having the second refractive index. In a related art Zhang teaches in response to the present display mode being a second display mode, applying a second voltage (V2) between the first conductive layer and the second conductive layer in the display component, to enable the variable-refractive-index layer (106) between the first conductive layer  (1041) and the second conductive layer (1042) to have a second refractive index, wherein the display component has a second view angle with the variable-refractive-index layer having the second refractive index. (¶0048 & 0056).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Xu  and Aye, with the transparent protective layer, as taught by Chen, for the purpose of providing attaching a privacy filter on the display of the terminal to protect privacy (¶ 0037).

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Patent Publication 2018/0188576 a1) in view of Aye (US Patent Number 6,169,594 A1) and in further view of Savas (US Patent Publication Number 2016/0111684  A).
Xu and Aye fail to teach, as claimed in claim 20, wherein the terminal further comprises a transformer, and the method further comprises: controlling an output voltage of the transformer according to the present display mode, wherein the output voltage of the transformer is applied between the first conductive layer and the second conductive layer. In a related art, Savas teaches wherein the terminal further comprises a transformer, and the method further comprises: controlling an output voltage of the transformer according to the present display mode, wherein the output voltage of the transformer is applied between the first conductive layer and the second conductive layer (¶ 0160).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Xu  and Aye, with the transformer, as taught by Savas, for the purpose of providing multiple elongated linear showerhead electrodes may be powered by one such power supply (¶ 0160).

ConclusionTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
01 December 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Core definition is the central or most important part of something.  106 is the central part of the layers. (https://www.google.com/search?q=core+definition&rlz=1C1GCEA_enUS793US793&oq=core&aqs=chrome.0.69i59j46i433i512j0i512j46i131i199i433i465i512j0i433i512j0i131i433i512j46i131i433i512j69i60.2001j0j4&sourceid=chrome&ie=UTF-8)
        2 Cladding definition a covering or coating on a structure or material.
        (https://www.google.com/search?q=cladding+definition&rlz=1C1GCEA_enUS793US793&ei=yG6IY4HtDPmx5NoP-Nen-AQ&oq=cladd+definition&gs_lcp=Cgxnd3Mtd2l6LXNlcnAQAxgAMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB46CggAEEcQ1gQQsAM6BwgAELADEEM6BQgAEJECOgUIABCABDoKCAAQkQIQRhD5AToECAAQHjoGCAAQFhAeOgkIABBDEEYQ-QFKBAhBGABKBAhGGABQtQdYxl9gxmxoBHABeACAAXaIAa8HkgEDOC4ymAEAoAEByAEKwAEB&sclient=gws-wiz-serp)
        3  Core definition is the central or most important part of something.  106 is the central part of the layers. (https://www.google.com/search?q=core+definition&rlz=1C1GCEA_enUS793US793&oq=core&aqs=chrome.0.69i59j46i433i512j0i512j46i131i199i433i465i512j0i433i512j0i131i433i512j46i131i433i512j69i60.2001j0j4&sourceid=chrome&ie=UTF-8)
        4 Cladding definition a covering or coating on a structure or material.
        (https://www.google.com/search?q=cladding+definition&rlz=1C1GCEA_enUS793US793&ei=yG6IY4HtDPmx5NoP-Nen-AQ&oq=cladd+definition&gs_lcp=Cgxnd3Mtd2l6LXNlcnAQAxgAMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB46CggAEEcQ1gQQsAM6BwgAELADEEM6BQgAEJECOgUIABCABDoKCAAQkQIQRhD5AToECAAQHjoGCAAQFhAeOgkIABBDEEYQ-QFKBAhBGABKBAhGGABQtQdYxl9gxmxoBHABeACAAXaIAa8HkgEDOC4ymAEAoAEByAEKwAEB&sclient=gws-wiz-serp)
        5  Core definition is the central or most important part of something.  106 is the central part of the layers. (https://www.google.com/search?q=core+definition&rlz=1C1GCEA_enUS793US793&oq=core&aqs=chrome.0.69i59j46i433i512j0i512j46i131i199i433i465i512j0i433i512j0i131i433i512j46i131i433i512j69i60.2001j0j4&sourceid=chrome&ie=UTF-8)
        6 Cladding definition a covering or coating on a structure or material.
        (https://www.google.com/search?q=cladding+definition&rlz=1C1GCEA_enUS793US793&ei=yG6IY4HtDPmx5NoP-Nen-AQ&oq=cladd+definition&gs_lcp=Cgxnd3Mtd2l6LXNlcnAQAxgAMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB4yBggAEAcQHjIGCAAQBxAeMgYIABAHEB46CggAEEcQ1gQQsAM6BwgAELADEEM6BQgAEJECOgUIABCABDoKCAAQkQIQRhD5AToECAAQHjoGCAAQFhAeOgkIABBDEEYQ-QFKBAhBGABKBAhGGABQtQdYxl9gxmxoBHABeACAAXaIAa8HkgEDOC4ymAEAoAEByAEKwAEB&sclient=gws-wiz-serp)
        7 t. The supply of gas and rf/VHF power may be controlled to provide a variation in the ion bombardment energy and current density from the region under one electrode to the region under the next, 
        8 as shown in FIG. 5, when the anti-peep structure provided in this embodiment of the present disclosure is attached to a display screen of a display device along an upward and downward direction of the display screen. In Fig 8. Shows the protective layer 5 on both sides of the panel. Therfore, when attached to the display screen 4 the panel will be in between the transparent layer 5 and the screen 4.
        9 ¶0084 explains how the voltage is adjusted and ¶0085 states how it can be connected to a laptop or mobile device